Citation Nr: 9904097	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  94-03 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotence secondary to hemorrhoidectomy.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
anal incontinence secondary to hemorrhoidectomy.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
neurogenic bladder secondary to hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The veteran had active service from June 1976 until December 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1993, 
from the Nashville, Tennessee, regional office (RO) which 
denied service connection for anal incontinence, neurogenic 
bladder and impotence as being due to and/or proximately the 
result of the service connected status post-hemorrhoidectomy.  

The Board remanded the case in January 1996 for the RO to 
cite and discuss the potentially applicable law and 
regulation pertinent to injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, namely, 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.358(c)(3).  Subsequently, having complied with 
the instructions on Remand, the RO returned the case to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran underwent a hemorrhoidectomy in April 1992.

3.  The veteran related in March 1993 that he has been 
impotent since 1981.  

4.  There is no competent medical evidence linking the 
veteran's impotence to the hemorrhoidectomy. 

5.  The evidence indicates that the veteran's anal 
incontinence started in 1976, many years prior to the 
hemorrhoidectomy.

6. There is no competent medical evidence showing an 
increased disability of anal incontinence resulting from the 
hemorrhoidectomy.

7.  After the April 1992 hemorrhoidectomy, the veteran 
experienced difficulties voiding urine spontaneously.  He was 
discharged doing self intermittent catheterizations and has 
been maintained on that regimen. 

8. The resultant voiding difficulties represents additional 
disability which was not a certain or nearly certain risk and 
did not represent natural progression of a disease or injury 
unrelated to the VA's treatment.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
entitlement for compensation under 38 U.S.C.A. § 1151 for 
impotence claimed as secondary to a hemorrhoidectomy.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1996).

2.  The veteran has not submitted a well-grounded claim for 
entitlement for compensation under 38 U.S.C.A. § 1151 for 
anal incontinence claimed as secondary to a hemorrhoidectomy.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1996). 

3.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for neurogenic bladder as a result of VA hospitalization 
for a hemorrhoidectomy in April 1992 is established.  38 
U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he suffers from anal incontinence, 
neurogenic bladder and impotence as a result of complications 
of hemorrhoid surgery in April 1992. 

The veteran is service-connected for hemorrhoids evaluated as 
10 percent disabling from October 1982.  By a rating decision 
in March 1990, the 10 percent evaluation was confirmed and 
continued after review of a March 1989 hospitalization report 
and outpatient treatment records.  A Board decision in January 
1996 denied an increased evaluation.

The veteran was admitted to a hospital in April 1992 for 
evaluation of hemorrhoids. The  medical records prior to 
surgery indicated grade IV hemorrhoids and rectal bleeding.  
The hospitalization report shows that a hemorrhoidectomy was 
performed without any difficulties.  He did suffer from post-
operative urinary retention.

The veteran was afforded a VA compensation and pension 
examination in October 1993.  He gave a history of some 
rectal bleeding and severe anal pain prior to the hemorrhoid 
surgery with no current complaints of rectal bleeding.  The 
rectal examination findings noted extremely poor anal tone 
with some external anal tags; his stool was heme negative.  
The laboratory findings revealed the hematocrit was within 
the normal range.

A memo dated in February 1993 from the Medical Director of 
the VA Medical Center (VAMC) at Nashville, Tennessee, noted 
the enclosure of the veteran's medical records for the April 
and May 1992 hospitalization.  The Director further informed 
the RO that there was no Report of Special Incident on the 
veteran.

The treatment notes indicate that he was seen at 10:00 a.m. 
on April 29, 1992 by the surgeon who wrote that an 
explanation of the benefits and the risks had been given to 
the veteran.  It was noted that the veteran seemed to 
understand and wished to proceed.  Another doctor was to 
assist.  Another entry noted there were large prolapsing 
hemorrhoids and the assisting doctor agreed with plans for 
resection.  A "Brief OP Note" signed by the assisting 
doctor indicated that the diagnosis was hemorrhoids, the 
procedure was hemorrhoidectomy, and there were no 
complications.

The discharge summary noted that the veteran had been 
admitted for evaluation of hemorrhoids.  Upon admission he 
denied emesis, nausea, weight change, fever, shakes, and 
chills.  He had had multiple VA admissions with history of 
"spastic colon", peptic ulcer disease, hiatal hernia, 
hypertension, diverticulosis, and "nerve disorders".  His 
complaints were a history of pain upon defecation with 
decreased energy and worsening fatigue.  A hemorrhoidectomy 
was performed on April 29, 1992 "without any difficulties."  
His hospital course was protracted due to a low pain 
threshold and inability to pass urine spontaneously.  A 
Urology consult suggested that in and out catheterizations be 
used.  The veteran was discharged doing self intermittent 
catheterization with follow-up to be in one month.  

In November 1992, the veteran submitted a copy of the notice 
of the decision advising the veteran that there would be no 
change in the evaluation of his service-connected hemorrhoids 
because the medical evidence showed that he had a 
hemorrhoidectomy with no complications.  The word "no" was 
circled and the written comment was:  "Complication-Bladder 
Atony Must catheterize Self 6 times daily.  Please review.  
[signed] D. Dunn, M.D. Staff". 

Lay statements were received from D.M., J.H., G.H., C.C. and 
M.W. discussing things the veteran does during a typical day.  
It was mentioned that the veteran always appeared tired and 
did not seem able to do as much as he did before the 
operation.  J.H. also mentioned that the veteran had been 
told that he needed to have surgery to reroute his urinary 
tube.  

The veteran also submitted a lengthy statement explaining why 
he is requesting benefits since his last surgery has made it 
unbearable for him to function in a manner with which he 
could work.  The veteran related past events that occurred in 
service, and in several jobs post-service, and described his 
current situation.  He also indicated that he was told that 
he needed to have surgery to reroute the urinary tubes.  He 
also stated that he was told that his kidneys would shut down 
if he had to continue to wear the Foley catheter.  Further, 
that his doctor had told him that he was in the early stages 
of renal kidney failure.  He asserted that nothing had been 
right since the surgery.  

The veteran was afforded a VA compensation and pension (C&P) 
examination in March 1993.  The medical history was of 
voiding dysfunction back to April 1992 when he suffered from 
post-operative urinary retention.  He was discharged from the 
hospital on self-intermittent catheterization and has been 
maintained on that regimen. He performed intermittent 
catheterization during the day and at night placed an 
indwelling catheter.  His subjective complaint was basically 
an inability to void.  It was reported that he catheterized 
every two hours.  He was both catheter dependent and on 
intermittent catheterization and wore diapers as he suffered 
from both urinary and fecal incontinence.  Urodynamic studies 
evaluation showed a flaccid neurogenic bladder with both a 
motor and sensory paralytic component.  The examiner 
diagnosed a neurogenic bladder.  The examiner thought the 
etiology was unclear and considered it likely to be a long-
standing problem going back to the traumatic rape in 1976.  
It was also suggested that his condition is significantly 
aggravated by the veteran's use of multiple anti-cholinergic 
and sympathomymetic medications that tend to relax the 
urinary bladder and give a clinical picture similar to that 
of the veteran's.  The examiner further stated:  "I think it 
is exceedingly unlikely that this condition was induced by 
his hemorrhoidectomy, however, he does relate such a history 
and I cannot rule this out."  

The veteran was again seen in June 1993 and noted no specific 
changes since April 1993.  It was noted that the veteran was 
given a trial of Urecholine that did not result in any 
significant improvement in his neurogenic bladder.  The 
veteran still required intermittent catheterization and 
frequent indwelling catheters.  

The veteran was also seen in June 1993 regarding impotence.  
The veteran related that he was potent after the rape from 
1976 to 1979.  He developed decreased erections in 
approximately 1979 with decreased firmness and duration of 
erections and was completely impotent by 1981.  The veteran 
reported that at the time he developed impotence he was on no 
medications that would contribute to the development of 
impotence.  It was noted, however, that he was now on 
multiple medications which could be a contributing factor.  
The objective findings were that there was complete loss with 
no erectile power preserved.  The examiner commented: 

It is not possible to determine the exact 
etiology of this man's impotence.  He has a 
documented neurogenic bladder.  Due to the fact 
that he was not on medication at the time that 
he developed his impotence, it is highly likely 
that his impotence is at least in part due to a 
neurogenic component.  He also suffered a major 
emotional and psychiatric trauma related to his 
rape.  This is a most likely contributing 
factor, as well.  

The diagnosis was "Complete impotence, multifactorial, 
probably in part neurologic and in part psychogenic."

The veteran was afforded another C&P examination in October 
1993 at the Memphis VAMC.  The history was virtually repeated 
as before.  His urologic complaints center predominantly 
around his impotence and he claimed that since the 
hemorrhoidectomy he's been essentially unable to have 
intercourse.  He continues to use a Foley catheter at night 
and perform self-intermittent catheterization in the daytime.  
He also indicated having profound bowel difficulties with 
multiple loose bowel movements and wears Depends during the 
day and incontinence pads at night.  The examiner expressed 
agreement with the Nashville examiner's assessment that the 
veteran had an obvious neurogenic bladder and noted "it 
would be extremely unlikely for this to be present on an 
organic basis secondary to his hemorrhoidectomy."  In 
addition, the examiner commented:  His numerous medications 
certainly could be considered contributory to both his 
flaccid neurogenic bladder, as well as to his decreased 
erectile function."  The examiner thought that the most 
efficient way of dealing with his neurogenic bladder was to 
continue on intermittent catheterization.  

The veteran was seen by another examiner for alimentary 
appendages examination in October 1993.  The examiner noted 
that the C-file revealed that the veteran was diagnosed in 
January 1987 as having irritable bowel syndrome as the 
etiology of his diarrhea.  The veteran reported, however, 
that in 1982 he was diagnosed with having Crohn's disease of 
both his colon and small bowel and has been maintained on 
Azulfidine.  He had also been on steroids but not for the 
last three years.  The veteran claimed that his anal 
incontinence started in 1976 immediately after the rape and 
worsened somewhat after the April 1992 hemorrhoid surgery.  
The clinical findings noted that the veteran was extremely 
anxious appearing and appeared chronically ill.   Pertinent 
findings were that his abdomen was soft, and not tender.  
There were no abdominal masses, no hepatosplenomegaly.  The 
rectal examination found extremely poor anal tone with some 
external anal tags.  There was an indwelling Foley that the 
veteran indicated had been essentially constant since the 
1992 hemorrhoidectomy.  

The impression was:

1.  Chronic diarrhea probably secondary to 
Crohn's disease by history, although the review 
of these diagnostic tests are not available for 
review.  In addition, he does appear to have a 
great deal of functional overlay to his disease 
that seems to contribute to his symptoms.  2.  
Anal incontinence by history.  This is 
multifactorial.  I suspect that it is primarily 
secondary to a post-traumatic neural injury 
after his rape and this is exacerbated by his 
chronic diarrhea secondary to his Crohn's 
disease.  His hemorrhoid surgery may have 
worsened this slightly, although by his history 
his symptoms were present for several years 
prior to his hemorrhoid surgery.  3.  Porphyria 
cutanea tarda.  4.  Irritable bowel syndrome.  
5.  Anxiety disorder severe with depression 
features.  

Additional medical records were received from the Nashville 
VAMC.  The veteran was hospitalized for one day in March 1996 
for a rash on the lower extremities of unclear etiology.  The 
findings of the physical examination noted that the abdomen 
was tender to palpation but nontender when the stethoscope 
was pressed into the abdomen.  There was no rebound or 
guarding.  The veteran did not allow a rectal examination to 
be performed.  As his rash had gone down, it was felt that he 
was better served by outpatient management and he was 
discharged.  Several issues remained and were discussed with 
the veteran.  These included alcoholism, a psychiatric 
evaluation, medications and drug dependency, neurogenic 
bladder, and rash.  Again it was noted that the best 
treatment for the neurogenic bladder was self intermittent 
catheterization.  The report indicated that no diarrhea, 
fever or chills were noted while he was hospitalized.  

Analysis

While the appeal was pending, the Court of Veterans Appeals 
(Court) invalidated 38 C.F.R. § 3.358(c)(3), on the grounds 
that it did not properly implement 38 U.S.C.A. § 1151 
(formerly § 351), in that it required VA fault or accident 
prior to recovery under 38 U.S.C.A. § 1151.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), Aff'd Sub Nom., Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 S. 
Ct. 552 (1994).  In December 1994, the United States Supreme 
Court (Supreme Court) held that VA is not authorized by 
§ 1151 to exclude from compensation the "contemplated or 
foreseeable" results of non negligent medical treatment, as 
was provided by 38 C.F.R. § 3.358(c)(3).  In Footnote 3 of 
the opinion, the Supreme Court indicated that § 1151 does not 
authorize compensation for all injuries that might be said 
literally to "result" from VA treatment.  Subsequently, the 
VA Secretary sought an opinion from the Attorney General as 
to the scope of the exclusion from § 1151 coverage 
contemplated by the Supreme Court's decision.  In a 
memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of Legal Counsel, 
U.S. Department of Justice, expressed the view that Footnote 
3 of the Gardner decision ". . . is read most accurately as 
excluding from coverage under § 1151 only those injuries that 
are certain, or perhaps the very nearly certain, result of 
proper medical treatment."  In March 1995, the VA amended 38 
C.F.R. § 3.358(c)(3) to conform to the Supreme Court's 
decision.

The Board further notes that the statute was amended in 1996 
to conform to the "Pre-Gardner" VA regulation to require a 
finding of negligence or fault on the part of VA to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  The 
effective date of the amendment was October 1, 1997.  Due to 
the fact that the veteran's claim was filed prior to the 
effective date of the 1996 amendment to 38 U.S.C.A. § 1151; 
that is prior to October 1, 1997, his case must be 
adjudicated under the prior law and regulations as 
interpreted by the Supreme Court in Gardner.  

In pertinent part, 38 U.S.C.A. § 1151 provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical 
treatment, ... and not the result of such 
veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation ... shall be 
awarded in the same manner as if such 
disability, aggravation, or death were service- 
connected.

38 U.S.C.A. § 1151 (1996).

38 C.F.R. § 3.358 is the VA regulation that implements 38 
U.S.C.A. § 1151. Section(c) states that in determining 
whether such additional disability resulted from a disease or 
an injury or an aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, medical or 
surgical treatment, or examination, specified considerations 
will govern.  

(1)  It will be necessary to show that the 
additional disability is actually the result of 
such disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.

(2)  The mere fact that aggravation occurred 
will not suffice to make the additional 
disability compensable in the absence of proof 
that it resulted from disease or injury or an 
aggravation of an existing disease or injury 
suffered as the result of training, 
hospitalization, medical or surgical treatment, 
or examination.

(3)  Compensation is not payable for the 
necessary consequences of medical or surgical 
treatment or examination properly administered 
with the express or implied consent of the 
veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary 
consequences" are those which are certain to 
result from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences otherwise 
certain or intended to result from a treatment 
will not be considered uncertain or unintended 
solely because it had not been determined at 
the time consent was given whether that 
treatment would in fact be administered.  

38 C.F.R. § 3.358(c)(1)(2)(3) (1996).

Further, the law provides that "a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); Carbino 
v. Gober, 10 Vet. App. 507 (19997); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected.  In Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992), the Court held that a claim must be accompanied 
by supportive evidence and that such evidence "must 'justify 
a belief by a fair and impartial individual' that the claim 
is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
competent medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Anderson, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996)(table);see also 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

The initial question for resolution is whether the veteran 
has submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  After review of the claims file, we find 
that this requirement has not been satisfied with regard to 
two issues claimed, namely impotence and anal incontinence.  
As these issues are not well grounded, the Board does not 
have jurisdiction to adjudicate them.  See Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

I.  Impotence

The veteran has a current disability of impotence.  When he 
was seen in June 1993 regarding impotence, he related that 
this condition began approximately in 1979 and he was 
completely impotent by 1981.  The veteran also reported that 
at that time he was on no medications that would contribute 
to the development of impotence.  As the evidence clearly 
shows that the veteran was completely impotent in 1981, 
approximately 11 years prior to the hemorrhoidectomy, and 
there is no competent medical evidence providing a link 
between impotence and his hemorrhoidectomy, the Board finds 
that a well-grounded claim has not been submitted. 

As the evidence of record is not sufficient to meet the 
requirements of a well-grounded claim, entitlement to 
compensation under the provisions of § 1151 for impotence 
secondary to a hemorrhoidectomy is denied.  


II.  Anal incontinence

The Board has considered the entire evidence and material of 
record and finds that a well grounded claim has not been 
submitted.  The Board notes that at a VA examination in 
October 1993, the examiner indicated that a review of the 
claims file revealed that in January 1987 irritable bowel 
syndrome was considered the etiology of the veteran's 
diarrhea.  The examiner noted that the symptoms of anal 
incontinence were present for several years prior to the 
hemorrhoid surgery.  The examiner diagnosed anal incontinence 
by history due to multiple factors, primarily the rape, and 
exacerbated by his chronic diarrhea secondary to Crohn's 
disease.  Although the examiner wrote that the veteran's 
"hemorrhoid surgery may have worsened this slightly", the 
Board finds that the opinion is not certain enough to 
establish a plausible medical nexus.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a doctor's opinion, expressed in 
terms of may was too speculative, on its own, to establish a 
well-grounded claim), and Tirpak v. Derwinski, 2 Vet. App. 
609, 610-11 (1992) holding that a doctor's opinion that the 
veteran's service-connected condition "may or may not" have 
contributed to his cause of death was inadequate nexus 
evidence to well ground the claim). 

As the evidence of record is not sufficient to meet the 
requirements of a well-grounded claim, entitlement to 
compensation under the provisions of § 1151 for anal 
incontinence secondary to a hemorrhoidectomy is denied.  

Other considerations

The Board acknowledges that it has decided the present appeal 
on a different basis than the RO did.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied service 
connection for impotence and anal incontinence secondary to a 
hemorrhoidectomy.  The Board has considered the same law and 
regulations.  The Board merely concludes that the veteran did 
not meet the initial threshold evidentiary requirements of a 
well grounded claim.  The result is the same.

Where the veteran has not met the burden of submitting 
evidence of a well grounded claim, the VA has no duty to 
assist him in developing facts pertinent to such claim.  
38 U.S.C.A. § 5107(a) (West 1991).  However, where a claim is 
not well-grounded it is incomplete, and depending on the 
particular facts of the case, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In this case, the RO substantially complied with this 
obligation in the February 1994 and February 1997 
supplemental statements of the case to the veteran that 
informed him that service connection was denied for impotence 
and anal incontinence secondary to a hemorrhoidectomy.  In 
addition, he has not put VA on notice of the possible 
existence of a specific, particular piece of evidence that, 
if submitted, could possibly make his claim well-grounded.  
Moreover, this Board decision informs the veteran of the 
evidence that is lacking to make his claim well grounded.

III.  Neurogenic bladder

The appellant claims that his neurogenic bladder is secondary 
to the April 1992 hemorrhoidectomy.  His VA treating 
physician wrote that a complication of surgery was "Bladder 
Atony."  The appellant's claim is "well grounded" within the 
meaning of 38 U.S.C.A. 5107(a) (West 1991); that is, he has 
presented a claim that is plausible.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Furthermore, he has not indicated that 
any probative evidence not already associated with the claims 
folder is available; therefore the duty to assist him has 
been satisfied.  Id.

The medical history portion of the discharge summary for the 
April 1992 hospitalization indicated that the veteran had 
previous VA admissions and his history included multiple 
disorders which did not include a neurogenic bladder or 
complaints of voiding difficulties.  The summary indicated 
that his hospital course was protracted, in part, due to an 
inability to pass urine spontaneously.  The veteran was 
discharged doing self intermittent catheterizations and has 
continued to do so as noted in the March 1996 hospitalization 
report.  

When examined in March 1993, urodynamic studies showed a 
flaccid neurogenic bladder with both a motor and sensory 
paralytic component and a neurogenic bladder was diagnosed.  
The examiner was unable to clearly state the etiology and 
suggested the problem went back to the rape in 1976, or was 
aggravated by the medications used by the veteran.  While the 
examiner thought it was unlikely that the condition was 
induced by the hemorrhoidectomy, the examiner also noted 
that, as the veteran related such a history, it could not be 
ruled out.

The examiner at the Memphis VAMC in October 1993 agreed with 
the assessment of a neurogenic bladder and considered it 
"extremely unlikely" that this was secondary to his 
hemorrhoidectomy.  

When, after consideration of all evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  Nothing in this subsection shall be 
construed as shifting from the claimant to the Secretary the 
burden specified in subsection (a) of this section.  
38 U.S.C.A. § 5107(b) (West 1991).

Based on the evidence of record, the Board finds that the 
veteran suffered voiding difficulties after the surgery in 
April 1992.  We note that the treatment records do not 
indicate that the veteran suffered from this condition prior 
to surgery and that his VA treating physician considered it 
as a complication of the surgery.  We are aware that the 
examining physicians in 1993 diagnosed a neurogenic bladder 
and thought it unlikely that the condition on an organic 
basis was secondary to the veteran's hemorrhoidectomy.  
However, one of the examining physicians also noted that it 
could not be ruled out.  The Board finds, giving the veteran 
the benefit of all reasonable doubt, that the voiding 
difficulties with consequent need for self intermittent 
catheterization during the daytime and an indwelling catheter 
at night represents additional disability.  Consequently, 
entitlement to benefits under 38 U.S.C.A. § 1151 for voiding 
difficulties diagnosed as neurogenic bladder is warranted.


ORDER

A well-grounded claim for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for impotence secondary to a 
hemorrhoidectomy not having been submitted, the claim is 
denied.

A well-grounded claim for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for anal incontinence secondary to a 
hemorrhoidectomy not having been submitted, the claim is 
denied.

Entitlement to benefits under 38 U.S.C.A. § 1151 for voiding 
difficulties diagnosed as neurogenic bladder resulting from a 
hemorrhoidectomy at a VA medical facility in April 1992 is 
granted.





		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

